Mr. Justice McWilliams
delivered the opinion of the Court.
On the basis of Gomez v. People, 162 Colo. 77, 424 P.2d 387, the Attorney General on behalf of the People has confessed error and accordingly joins with the plaintiff in error in urging a reversal of his conviction and the remanding of the matter to the trial court. See also the more recent case of Martinez v. People, 163 Colo. 503, 431 P.2d 765.
The judgment and sentence is therefore reversed and the cause remanded with directions that the trial'court dismiss the information and grant the district attorney leave to refile, if he be so inclined.
Mr. Chief Justice Moore not participating.